 1 Miles Ehrlich (SBN 237954)
     miles@ramsey-ehrlich.com
 2 Ismail Ramsey (SBN 189820)
     izzy@ramsey-ehrlich.com
 3 Amy E. Craig (SBN 269339)
     amy@ramsey-ehrlich.com
 4 RAMSEY & EHRLICH LLP
   803 Hearst Avenue
 5 Berkeley, CA 94710
   Telephone: (510) 548-3600
 6 Facsimile: (510) 291-3060
 7 Tyler R. Meade (SBN 160838)
    tyler@meadefirm.com
 8 Samuel Ivan Ferguson (SBN 270957)
    sam@meadefirm.com
 9 THE MEADE FIRM P.C.
   12 Funston Avenue Suite A
10 San Francisco, CA 94129
   Telephone: (415) 724-9600
11 Facsimile: (415) 510-2544
12 Attorneys for Plaintiffs and Cross-Defendants
   HELO ENERGY, LLC and SAUGATUCK
13 ENERGY, LLC and Cross-Defendants DAVID                      JS-6
   MURPHY, SAND CANYON OF TEHACHAPI,
14 LLC and LIGHTWAVE ENERGY, LLC
15                      UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17   HELO ENERGY, LLC, a Delaware           Case No. 2:14-cv-6648 DSF (ASx)
     limited liability company, SAND
18   CANYON OF TEHACHAPI, LLC, a            Honorable Dale S. Fischer
     California limited liability company,
19   and SAUGATUCK ENERGY, LLC, a PROPOSED ORDER GRANTING
     Connecticut limited liability company, STIPULATION FOR DISMISSAL
20                                          WITHOUT PREJUDICE OF
                         Plaintiffs,        CLAIMS AGAINST EAGLE
21                                          ENERGY, LLC, KENT HOGGAN,
             v.                             AND JEFREY HOGGAN AND
22                                          DISMISSAL WITH PREJUDICE OF
     JEFREY HOGGAN, an individual,          ALL CLAIMS AGAINST DAVID
23   KENT A. HOGGAN, an individual,         PITCHER, HEATHER KANN AND
     HEATHER K. KANN, an individual,        GLJ, LLC PURSUANT TO
24   DAVID L. PITCHER, a/k/a “David         FEDERAL RULE OF CIVIL
     Lawrence,” an individual, EAGLE        PROCEDURE 41(a)(1)(A)(ii)
25   ENERGY, LLC, a Utah limited
     liability company, GLJ, LLC, a Utah
26   limited liability company,
     SOUTHERN CALIFORNIA EDISON
27   COMPANY, a California corporation,
     and DOES 1 through 10, inclusive,
28                   Defendants.

                                                             [PROPOSED] ORDER
 1   GLJ, LLC, a Utah limited liability
     company,
 2
                        Cross-Complainant,
 3
           v.
 4
     HELO ENERGY, LLC, a Delaware
 5   limited liability company, SAND
     CANYON OF TEHACHAPI, LLC, a
 6   California limited liability company,
     and SAUGATUCK ENERGY, LLC, a
 7   Connecticut limited liability com,
     RAR ENERGY CONSULTING, LLC,
 8   a California limited liability company,
     FISHCREEK CAPITAL FUNDING
 9   L.P., a business entity of form
     unknown, and ROES 1 through 50,
10   inclusive,
11                      Cross-Defendants.
12   EAGLE ENERGY, LLC, a Utah
     limited liability company,
13
                        Cross-Complainant,
14
           v.
15
     RUDY SAENZ, an individual, DAVID
16   MURPHY, an individual, MIKE
     CLARY, an individual, LIGHTWAVE
17   TECHNOLOGIES, INC.,
     LIGHTWAVE ENERGY LLC, HELO
18   ENERGY, LLC f/k/a SAND
     CANYON HOLDCO, LLC a/k/a SC
19   HOLDCO, LLC, SAUGATUCK
     ENERGY, LLC, RAR
20   CONSULTING, LLC, RICHARD
     REDOLGIA, an individual,
21   DYNAMIC ENERGY PARTNERS,
     LLC, GLJ, LLC, HEATHER KANN,
22   an individual, and ROES 1 through 50,
     inclusive,
23
                        Cross-Defendants.
24
25
26
27
28

                                               [PROPOSED] ORDER
 1                                 [PROPOSED] ORDER
 2         Pursuant to the stipulation of the Parties, the Court hereby orders that
 3   Plaintiffs’ complaint against David Pitcher, Heather Kann, and GLJ, LLC, as
 4   captioned above, including all causes of action alleged therein against David
 5   Pitcher, Heather Kann, and GLJ, LLC (this excludes claims against Southern

 6   California Edison which were ordered to arbitration before removal to this Court,
     and are therefore not pending before this Court), is hereby dismissed with
 7
     prejudice.
 8
           Pursuant to the stipulation of the Parties, the Court hereby orders that
 9
     Plaintiffs’ complaint against Eagle Energy, LLC, Kent Hoggan, and Jefrey Hoggan,
10
     as captioned above, including all causes of action alleged therein against Eagle
11
     Energy, LLC, Kent Hoggan, and Jefrey Hoggan (this excludes claims against
12
     Southern California Edison which were ordered to arbitration before removal to this
13   Court, and are therefore not pending before this Court), is hereby dismissed without
14   prejudice.
15         All parties shall bear their own attorneys’ fees and costs.
16
17         IT IS SO ORDERED.
18
19   DATED: ___________,
             March 25    2019               ________________________________
20                                          The Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                              -1-
